 


114 HR 1177 IH: Deployed Troops Support Act of 2015
U.S. House of Representatives
2015-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1177 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2015 
Mr. Posey (for himself and Mr. Nugent) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To authorize the Secretary of Defense to transport to any country, without charge, supplies that have been furnished by a nonprofit organization and that are intended for distribution to members of the Armed Forces, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Deployed Troops Support Act of 2015. 2.Transportation of supplies to members of the Armed Forces from nonprofit organizations (a)In generalChapter 20 of title 10, United States Code, is amended by inserting after section 402 the following new section:

403.Transportation of supplies from nonprofit organizations
(a)Authorization of transportationNotwithstanding any other provision of law, and subject to subsection (b), the Secretary of Defense may transport to any country, without charge, supplies that have been furnished by a nonprofit organization and that are intended for distribution to members of the armed forces. Such supplies may be transported only on a space available basis. (b)Limitations (1)The Secretary may not transport supplies under subsection (a) unless the Secretary determines that—
(A)the transportation of the supplies is consistent with the policies of the United States; (B)the supplies are suitable for distribution to members of the armed forces and are in usable condition;
(C)there is a legitimate need for the supplies by the members of the armed forces for whom they are intended; and (D)adequate arrangements have been made for the distribution and use of the supplies.
(2)ProceduresThe Secretary shall establish procedures for making the determinations required under paragraph (1). Such procedures shall include inspection of supplies before acceptance for transport. (3)PreparationIt shall be the responsibility of the nonprofit organization requesting the transport of supplies under this section to ensure that the supplies are suitable for transport.
(c)DistributionSupplies transported under this section may be distributed by the United States Government or a nonprofit organization. (d)Definition of nonprofit organizationIn this section, the term nonprofit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code. .
(b)Clerical amendmentThe table of sections at the beginning of chapter 20 of such title is amended by inserting after the item relating to section 402 the following new item:   403. Transportation of supplies from nonprofit organizations..  